DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Q. Wang (REG. No. 76682) on August 2, 2021.

The application has been amended as follows: 
7. (Currently Amended) The method of claim [7] 1, wherein the DNA taggant set includes at least N unique specific target fragments of synthetic DNA, wherein each of the at least N unique specific target fragments of synthetic DNA corresponds to a first binary value of zero or a second binary value of one.  



Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hogan et al. (US 2020/0385824), Gonzales, Jr. (US 2019/0338354), Macula (US 8735327), and Zografos et al. (US 10962512) teach the method for tracking a material using DNA taggant.
However, none of prior art teaches a method of tracking a material in a supply chain comprising receiving the first batch at a processing facility, comparing the application location to a geographic coordinate to verify that the application location is expected, selecting a sample from the first batch if the application location is verified to be expected, and testing the sample to determine a sample DNA taggant set, delivering the product to the processing location, with an applied DNA taggant set, and verifying a bar code corresponding to the applied DNA taggant set matches an expected bar code, and  delivering the agricultural product to a processing location, with an applied DNA taggant set, and verifying a bar code corresponding to the applied DNA taggant set matches the issued bar code as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/           Primary Examiner, Art Unit 2887